Citation Nr: 0844725	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-38 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in November 2005, and a 
substantive appeal was received in December 2005.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
and his alleged in-service stressors have not been 
corroborated by official records or any other supportive 
evidence.

2.  The veteran has not been diagnosed with PTSD attributed 
to any verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided the appellant pre-adjudication notice by a 
letter dated November 2004.                                                                     

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO sent the 
veteran a March 2008 correspondence that fully complied with 
Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the veteran with 
a VA examination for the purposes of determining the etiology 
of his PTSD.  However, before a medical doctor can attribute 
the veteran's PTSD to a verified in-service stressor, the 
veteran must provide an in-service stressor that can be 
verified.  In the absence of a verified stressor, a medical 
opinion is of little value.  As such, the Board feels that an 
examination is not required.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that there is no evidence in the record that 
the veteran served in combat nor is the veteran claiming that 
he served in combat or that his PTSD is related to combat.  
As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The service medical records contain no findings attributed to 
any psychiatric disability, to include PTSD.  In a December 
2005 correspondence, Dr. E.W.S. of the Bay Medical Corp. 
states that the veteran has been a patient of his since 1999.  
Dr. E.W.S. feels that there is "no doubt that [the 
veteran's] several disabilities are related to his service in 
the Military Duty."  He noted that he has examined the 
veteran and diagnosed his condition as "Post Trauma Long 
term."  

The Board once again notes that if a claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence. Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

The veteran completed a stressor letter in which he stated 
that in March 1968, he met with Capt. Medina of Charlie 
Company and visited the infamous My Lai site.  He further 
stated that he saw the dead bodies of women and children; and 
that he observed the sights and smell of the carnage.  He 
also stated that he spoke with Lt. Calley.  The Board notes 
that the massacre at My Lai did occur in March 1968.  
However, the veteran's personnel records reflect that he did 
not arrive in Vietnam until April 11, 1968.  Moreover, his 
duty assignments confirm that he was not in Vietnam in March 
1968.  Instead, they reflect that the veteran was en route to 
Vietnam from February 20, 1968 to April 20, 1968 (with 60 
non-duty days).  

The veteran's other alleged stressor involved being 
transported to a hospital in Japan following an injury to his 
right ankle.  The veteran alleges that while being 
transported by plane, a psychologically ill passenger opened 
up the door to the plane.  He stated that he was right next 
to the door when it opened; and that he still has nightmares 
about being pulled out of the plane.  The service medical 
records do indicate that the veteran sustained a right ankle 
injury.  However, there is no supportive evidence that 
reflects that the veteran was aboard a plane whose door was 
opened during flight.  Nor is this something that is likely 
to be verified via unit records.  

The veteran has submitted lay statements from fellow 
soldiers, and a professional colleague.  These statements 
indicate that he had no physical or psychiatric disabilities 
until after returning home from military service.  They also 
refer to the veteran's current psychiatric symptoms.  
However, these lay statements are insufficient to verify the 
veteran's alleged stressors in that none of the lay witnesses 
were present when the alleged stressors occurred.  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service have not been corroborated.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 
Cohen, Moreau, Dizoglio, Doran, Zarycki, supra.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


